Citation Nr: 1204046	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-43 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 2005, for the assignment of a 100 percent rating for residuals of fractures of left femur, left malleolus, and 5th left metatarsal; left femoral shortening; hammer toes; osteotomy of the right femur; and Human T-lymphonic virus (HTLV-1) infection with bilateral lower extremity spastic paraplegia and loss of use of both lower extremities.

2.  Entitlement to an effective date prior to November 30, 2005, for the award of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1). 

3.  Entitlement to an effective date prior to November 30, 2005, for the assignment of a 100 percent rating for incomplete loss of sphincter control.

4.  Entitlement to an effective date prior to November 30, 2005, for the award of entitlement to a 60 percent rating for urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) from a rating decisions rendered in December 2006, December 2007, and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

The issues of whether the June 1974 RO rating decision that discontinued a single 100 percent rating for the Veteran's in-service accident residuals and then assigned multiple disability ratings each effective June 1, 1974, should be revised or reversed on the grounds of clear and unmistakable error (CUE); whether the November 1974 RO rating decision that denied entitlement to automobile allowance for loss of use of the left lower extremity should be revised or reversed on the grounds of CUE; and whether the December 1976 RO rating decision that denied entitlement to SMC should be revised or reversed on the grounds of CUE have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Parenthetically, the Board notes that the Court has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on the same contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  As such, the Board will proceed with its adjudication of these appeals.


FINDINGS OF FACT

1.  The record includes no factually ascertainable evidence demonstrating that a 100 percent rating for the Veteran's service-connected residuals of fractures of left femur, left malleolus, and 5th left metatarsal; left femoral shortening; hammer toes; osteotomy of the right femur; and HTLV-1 infection with bilateral lower extremity spastic paraplegia and loss of use of both lower extremities was warranted prior to November 30, 2005; there is no evidence of any earlier pending formal or informal claim.

2.  The record includes no factually ascertainable evidence demonstrating that entitlement to SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1) was warranted prior to November 30, 2005; there is no evidence of any earlier pending formal or informal claim.

3.  The record includes no factually ascertainable evidence demonstrating that a 100 percent rating for the Veteran's service-connected incomplete loss of sphincter control was warranted prior to November 30, 2005; there is no evidence of any earlier pending formal or informal claim.

4.  The record includes no factually ascertainable evidence demonstrating that a 60 percent rating for the Veteran's service-connected urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence was warranted prior to November 30, 2005; there is no evidence of any earlier pending formal or informal claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 30, 2005, for the assignment of a 100 percent rating for residuals of fractures of left femur, left malleolus, and 5th left metatarsal; left femoral shortening; hammer toes; osteotomy of the right femur; and HTLV-1 infection with bilateral lower extremity spastic paraplegia and loss of use of both lower extremities, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date prior to November 30, 2005, for the award of entitlement to award of special monthly compensation under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1), have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date prior to November 30, 2005, for the assignment of a 100 percent rating for incomplete loss of sphincter control, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

4.  The criteria for an effective date prior to November 30, 2005, for the assignment of a 60 percent rating for urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in August 2006 and October 2008.  The pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

In an October 2008 rating decision, the RO awarded an earlier effective date of November 30, 2005, for the assignment of a 60 percent rating for the service-connected urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence; for the assigned 100 percent for residuals of fractures of left femur, left malleolus, and 5th left metatarsal; left femoral shortening; hammer toes; osteotomy of the right femur; and HTLV-1 infection with bilateral lower extremity spastic paraplegia and loss of use of both lower extremities; and for the award of entitlement to SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1).  The RO also found clear and unmistakable error in the evaluation of the Veteran's service-connected incomplete loss of sphincter control, assigning a 100 percent evaluation for that disability, effective November 30, 2005.  The Veteran appealed the assignment of the effective dates for those benefits.

The Veteran's claims for earlier effective dates arise from his disagreement with the assigned effective date for the awards listed above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  

With respect to the Dingess requirements, in October 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted multiple written statements discussing his contentions and private treatment records as well as testified at a Board hearing in front of the undersigned.  

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157. 

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

Under Diagnostic Code 5110, a 100 percent rating is assigned for loss of use of both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5110 (2011). 

Under Diagnostic Code 7332, a 100 percent rating is assigned where there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2011). 

Under Diagnostic Code 7518, stricture of the urethra is to be rated as voiding dysfunction, which is rated according to the particular condition as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2011).  Specifically, continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998). 

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen.  Provided, the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1). 

38 C.F.R. § 3.401 provides a specific rule governing the effective date of an award of aid and attendance and housebound benefits.  That regulation specifies that the effective date for an award of compensation based on aid and attendance and housebound benefits, except as provided in 38 C.F.R. § 3.400(o)(2), is the date of receipt of the claim or the date entitlement arose, whichever is later.  However, when an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401 (2011).

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.350 and 3.352 (2011).  SMC at 38 U.S.C.A. § 1114(o) level is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C.A. § 1114(o) (West 2002). 

The regulations enacted pursuant to § 1114(o) provide that service-connected paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the maximum rate under § 1114(o), through the combination of loss of use of both legs and helplessness. The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2) (2011). 

Determinations for entitlement under § 1114(o) must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e) (2011). 

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of 'being permanently bedridden' and 'being so helpless as to require regular aid and attendance' without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the Veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e) (2011). 

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) (West 2002 & Supp. 2011).

A veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that she is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352 (2011).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1) (2011).

A veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance § 3.352(a); (iii) the veteran needs a 'higher level of care' (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii) (2011). 

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2) (2011). 

The term 'under the regular supervision of a licensed health-care professional' means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4),(c) (2011). 

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5) (2011). 

Factual Background 

Service treatment records detailed that the Veteran was treated for significant injuries after a January 1973 automobile accident where he was thrown from his vehicle and struck by another vehicle.  A March 1973 Medical Board Statement of the Patient found that the Veteran was unfit for duty.  In a document dated May 21, 1973, it was indicated that the Veteran was released from active duty and transferred to the Temporary Disability Retired List.  He was assigned a 100 percentage of disability. 

The Veteran's original claim for service connection for fracture of the left femur and pelvis with internal injuries was received by the RO in June 1973, less than a year following his discharge from service. 

In a June 1973 rating decision, the RO granted service connection for multiple injuries (left femur with bone loss; ruptured urinary bladder, splenectomy, medial malleous left ankle fracture; fractured ribs; left hemothorax; periuretheral abscess; laceration of scalp; and bilateral pubic rami fracture) and assigned a 100 percent prestabilization rating, effective May 24, 1973. 

A VA hospital (VAH) discharge summary detailed that the Veteran had received inpatient treatment from May 1973 to December 1973 for the following diagnoses: open fracture left femur; chronic osteomyelitis left femur; scalp laceration; left and right ischiopubic rami fracture; right acetabulm fracture; left ribs fracture, 10-11-12, posterior hemithorax; non-displaced left medial malleolus fracture; cerebral contusion; ruptured spleen, status postoperative splenectomy; retroperitoneal hemorrhage; ruptured bladder; urethral tear; status postoperative suprapubic cystostomy; status postoperative tracheostomy; status postoperative shock lung; prostatic urethral abscess; open wound of the left anterior ankle; urethrocutaneous fistula; status postoperative rotation flap of the left ankle; muscular wasting of the left shoulder probably secondary to nerve damage; scrotal abscess, status postoperative drainage; status postoperative split thickness skin graft of the right thigh; left heel pressure sore; and pressure sores of the claw toes of the left 2nd and 3rd proximal interphalangeal joints. 

A December 1973 VA genitourinary examination report listed a diagnosis of fractured pelvis with secondary rupture of the urethra, urethral stricture, and urethral diverticulum and urethral cutaneous fistula, also active abscessed cavity of the penis scrotal junction. 

Private treatment records dated in May and June 1974 detailed findings of urethral bleeding, urethral stricture, and osteomyelitis of the left leg.

In a June 1974 rating decision, the RO indicated that the Veteran's original 100 percent had been broken down into individual evaluations for separate and distinct service-connected conditions.  From June 1, 1974, the following ratings were assigned: fracture left femoral shortening 3 inches (rated as 40 percent disabling); urethral stricture and postoperative suprapubic cystostomy (rated as 30 percent disabling); splenectomy (rated as 30 percent disabling); left femur osteomyelitis (rated as 20 percent disabling); left shoulder muscular wasting (rated as 20 percent disabling); left foot pressure sores (rated as 10 percent disabling); fracture of the right and left pubic bones (rated as 0 percent disabling); right acetabulm fracture (rated as 0 percent disabling); left ribs fracture (rated as 0 percent disabling); left malleolus fracture and 5th metatarsal fracture (rated as 0 percent disabling); postoperative tracheostomy (rated as 0 percent disabling); scalp laceration (rated as 0 percent disabling); left hemothorax (rated as 0 percent disabling); postoperative skin graft of the right thigh (rated as 0 percent disabling); and postoperative scrotal abscess (rated as 0 percent disabling).  The combined rating was 80 percent.  The Veteran was also awarded entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), also effective June 1, 1974.

In an August 1974 statement, the Veteran's representative asserted that he suffered from loss of use of the left foot and claiming entitlement to automobile allowance.

A September 1974 VA examination report detailed that the Veteran continued to be in apparent, chronic, severe physical distress related to the conditions discussed above.  On physical examination, obvious major deformity of the entire left leg was noted to be apparent with obvious shortening. 

In a November 1974 rating decision, the RO determined that the present evidence did not show loss of use of the left lower extremity with concomitant entitlement to automobile allowance.  However, the RO did assign a 20 percent rating for left malleolus fracture and 5th metatarsal fracture residuals, effective July 18, 1974.  The combined rating was then listed as 90 percent, also effective July 18, 1974.  

Private treatment notes dated in January 1976 detailed treatment for chronic, acute, draining osteomyelitis of the left femur and left heel ulcer with exposed Achilles tendon. 

In November 1976, the Veteran filed a claim for SMC, attaching a VAH discharge summary showing treatment from October to November 1976 for rod removal from the left femur and wound treatment.

In a December 1976 rating decision, the RO denied entitlement to SMC, confirming and continuing the November 1974 rating decision.  The Veteran did not appeal this decision; and, to date, he does not argue the contrary.

A July 1984 VAH discharge summary detailed that the Veteran underwent right femoral shortening procedure. 

A January 1985 VA special orthopedic examination report listed diagnoses of healed left femur fracture with chronic osteomyelitis, history of left ankle and 5th metatarsal bone fractures as well as hammer toes from second to fifth, history of left foot pressure sore with residuals, and osteostomy of the right femur to equal length of both legs.

In a March 1985 rating decision, the RO granted entitlement to service connection for shortening of the right lower extremity, indicated that there was no change in the Veteran's left lower extremity service-connected disabilities, and found that the Veteran was now entitled to a combined total 100 percent rating on a scheduler basis, effective July 23, 1984.

An October 1985 VAH discharge report detailed that the Veteran underwent a proctoscopy. 

A December 1985 confirmed RO rating decision noted that evidence did not warrant any change in the previous determination.

A July 1996 VAH discharge report detailed that the Veteran underwent a thoracic laminectomy at T6-7 and obliteration of dural arteriovenous fistula.  VAH admissions reports associated with the file by the RO reflected treatment for osteomylitis in October 1996 and small bowel obstruction in February 1999.  

On November 30, 2005, the Veteran filed a claim for entitlement to service connection for spastic paraparesis, secondary to HTLV-1, related to blood transfusions received while recovering from in-service automobile accident injuries.
Along with that claim, the Veteran submitted private treatment notes dated from December 2004 to November 2005 that revealed treatment for multiple orthopedic problems and a progressive infectious disease affecting his lower extremities characterized as spastic paraparesis associated with HTLV-1 virus.  The records included a November 2005 statement from M. W., M.D., a private physician who opined that it was highly probable that the Veteran's long term progressive neurological disease developed due to numerous in-service blood transfusions.  

In a March 2006 rating decision, the RO granted entitlement to service connection for HTLV infection with right and left lower extremity spastic paraparesis, assigning separate 40 percent evaluations, each effective November 30, 2005. 

In June 2006, the Veteran filed a claim for SMC under 38 U.S.C.A. § 1114(o) due to loss of use of both lower extremities as well as loss of anal and bladder control.

VA treatment notes dated in 2006 detailed findings of HTLV progressive tropical spastic myelopathy with bowel and bladder incontinence.  In an August 2006 VA rectum and anus examination report, the examiner listed a diagnosis of spastic paraparesis with resultant low sphincter tone and poor colonic motility resulting in chronic constipation.  He opined that the Veteran's bowel problems were caused by his neurological condition.  

In an August 2006 VA peripheral nerves examination report, the examiner opined that the Veteran's spastic paraparesis was secondary to HTLV-1, which was transmitted to him by blood transfusion in the 1970s.

In an August 2006 VA genitourinary examination report, the examiner listed diagnosis of bladder frequency, urgency, and incontinence as well as erectile dysfunction.  He opined that the Veteran's urinary complaints are related to his neurologic condition but that his erectile dysfunction was more likely to his past urologic trauma. 

In a December 2006 rating decision, the RO assigned a 40 percent rating for urethral stricture and postoperative suprapubic cystostomy as well as a 10 percent rating for incomplete loss of anal sphincter control, each effective June 6, 2006.  The RO also denied the Veteran's claim for SMC under 38 U.S.C.A. § 1114(o).

In a July 2007 VA aid and attendance statement, the examiner noted that the Veteran had no use of legs as well as no bladder or bowel control.  VA examination reports dated in November 2007 revealed findings of urethral stricture, partial neurogenic bladder, recurrent urinary tract infections, incomplete urinary incontinence, spastic paraparesis with loss of use of both lower extremities, incomplete neurogenic bowel, and incomplete loss of sphincter control. 

In an August 2007 notice of disagreement, the Veteran asserted that he was entitlement to increased evaluations for urethral stricture and postoperative suprapubic cystostomy and for incomplete loss of anal sphincter control as well as entitlement to SMC under 38 U.S.C.A. § 1114(o).

In a December 2007 Decision Review Officer (DRO) rating decision, the DRO assigned a 100 percent rating consolidating all the Veteran's service-connected automobile accident residuals under one disability (fractures of left femur, left malleolus, and 5th left metatarsal; left femoral shortening; hammer toes; osteotomy of the right femur; and HTLV-1 infection with bilateral lower extremity spastic paraplegia and loss of use of both lower extremities); assigned a 100 percent rating for incomplete loss of sphincter control; and assigned a 60 percent rating for urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence, all effective June 6, 2006.  The RO also awarded entitlement to SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(1), effective June 6, 2006.

In a May 2008 notice of disagreement, the Veteran contended that he was entitled to earlier effective dates for the enumerated issues. 

In an October 2008 DRO rating decision, the DRO assigned an effective date of November 30, 2005, for the assigned 100 percent evaluation for the Veteran's service-connected automobile accident residuals, for the assigned 100 percent rating for incomplete loss of sphincter control, for the assigned  60 percent rating for urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence, and for award of entitlement to SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(1).

Records from SSA were associated with the file in October 2008.  Thereafter, in his February 2009 notice of disagreement and November 2009 substantive appeal, the Veteran asserted that the proper effective dates for matters on appeal should be in 1973 or 1974.

During his October 2010 hearing, the Veteran asserted that he should be assigned earlier effective dates back in 1974, that his urinary stricture had maintained the same level of severity since service discharge, and that he had required aid and attendance since discharge.  When discussing the matter of entitlement to an effective date prior to November 30, 2005, for assigned 100 percent rating for the service-connected automobile accident residuals, the Veteran clarified that he was actually seeking to show CUE in a prior 1974 and 1976 RO rating decisions.  He testified that he felt the RO had committed error in prior 1974 and 1976 rating decisions when rating his service-connected automobile accident residual disabilities by ignoring evidence in the file that supported his claims.  In fact, he acknowledged that he was not asserting that he had any prior pending claims earlier than November 30, 2005.

Analysis

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to November 30, 2005, is not warranted for the assigned 60 percent rating for the service-connected urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence; for the assigned 100 percent rating for the service-connected in-service accident residuals; for the award of entitlement to SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1); and for the assigned 100 percent rating for the service-connected incomplete loss of sphincter control.  

In this case, the Veteran has repeatedly asserted that he is entitled to an effective dates earlier than November 30, 2005, for the enumerated awards.  More specifically, he contended that evidence of record documents that he was entitled to the enumerated benefits since 1973 or 1974. 

As an initial matter, there is no evidence of any earlier pending formal or informal claims for these specific benefits.  The Board finds that the earliest date of receipt for the current pending increased rating and SMC claims by the RO would be on November 30, 2005.  As discussed above, the Veteran has continually asserted that he was trying to establish CUE in RO rating decisions dated in 1974 and 1976, as he felt the RO erred when rating his service-connected automobile accident residual disabilities by ignoring evidence in the file that supported his claims.  In fact, he specifically acknowledged that he did not have any prior pending claims earlier than November 30, 2005.  Hearing Transcript at 25.  He also makes no allegation of appealing any of these earlier rating decision.

Based upon the evidence of record, the Board also finds no factually ascertainable evidence demonstrating that a 60 percent rating for the Veteran's service-connected urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence, that a 100 percent rating for the service-connected in-service accident residuals, that a 100 percent rating for the service-connected incomplete loss of sphincter control, or that the award of entitlement to SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1) was warranted prior to November 30, 2005, as there was no evidence concerning these matters added to the record in the year prior to when his current claims were received in November 2005. 

For the foregoing reasons, the record does not provide a basis for assignment of effective dates earlier than November 30, 2005, for the assigned 60 percent rating for the service-connected urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence; for the assigned 100 percent rating for the service-connected in-service accident residuals; for the award of entitlement to SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1); and for the assigned 100 percent rating for the service-connected incomplete loss of sphincter control.  The Veteran's assertion that an earlier effective date in 1973 or 1974 is warranted for these matters is legally unsupported under the regulations applying to earlier effective dates.  As highlighted in Rudd v. Nicholson, 20 Vet. App. 296 (2006), only a request for revision based on CUE can result in the assignment of earlier effective dates for this Veteran's awarded benefits and his CUE requests have been dutifully referred to the RO for proper action and adjudication.  See Canady.





(CONTINUED NEXT PAGE)



ORDER

Entitlement to an effective date prior to November 30, 2005, for the assignment of a 100 percent rating for residuals of fractures of left femur, left malleolus, and 5th left metatarsal; left femoral shortening; hammer toes; osteotomy of the right femur; and HTLV infection with bilateral lower extremity spastic paraplegia and loss of use of both lower extremities, is denied.

Entitlement to an effective date prior to November 30, 2005, for the award of entitlement to SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1), is denied. 

Entitlement to an effective date prior to November 30, 2005, for the assignment of a 100 percent rating for incomplete loss of sphincter control, is denied.

Entitlement to an effective date prior to November 30, 2005, for the award of entitlement to a 60 percent rating for urethral stricture and postoperative suprapubic cystostomy with incomplete urinary incontinence, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


